Name: Commission Regulation (EEC) No 310/82 of 9 February 1982 altering the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 2 . 82 Official Journal of the European Communities No L 37/27 COMMISSION REGULATION (EEC) No 310/82 of 9 February 1982 altering the rates of the refunds applicable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty mation at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2771 / 75 of 29 October 1975 on the common organization of the markets for eggs ('), as last amended by Regula ­ tion (EEC) No 3643/81 (2), and in particular Article 9 (2) thereof, Whereas the rates of the refunds applicable from 1 February 1982 to the products listed in the Annex exported in the form of goods not covered by Annex II to the Treaty were fixed by Regulation (EEC) No 221 /82 (3) ; Whereas it follows from applying the rules and criteria contained in Regulation (EEC) No 221 /82 to the infor ­ The rates of refund fixed by Regulation (EEC) No 221 /82 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 10 February 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 February 1982. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 282, 1 . 11 . 1975 , p . 49 . (2) OJ No L 364, 19 . 12 . 1981 , p . 1 . 3 OJ No L 22, 30 . 1 . 1982, p . 35 . No L 37/28 Official Journal of the European Communities 10 . 2 . 82 ANNEX to the Commission Regulation of 9 February 1982 altering the rates of the refunds appli ­ cable to eggs and egg yolks exported in the form of goods not covered by Annex II to the Treaty (ECU/ 100 kg) CCT Rate heading Description of No refund 04.05 Birds' eggs and egg yolks, fresh, dried or otherwise preserved, sweetened or not : A. Eggs in shell, fresh or preserved : I. Poultry eggs : b) Other (than eggs for hatching) 13-00 B. Eggs, not in shell ; egg yolks : I. Suitable for human consumption : a) Eggs, not in shell : ex 1 . Dried , not sweetened 5900 ex 2. Other, not sweetened 1500 b) Egg yolks : ex 1 . Liquid, not sweetened 27-00 ex 2 . Frozen, not sweetened 28-00 ex 3 . Dried , not sweetened 61-00